Citation Nr: 1032905	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  09-01 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a higher initial evaluation for posttraumatic 
stress disorder (PTSD), assigned a 30 percent rating from October 
27, 2006, and a 50 percent rating effective February 10, 2009.  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating).

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 
1969.  He served in Vietnam, and his awards include the Combat 
Infantryman Badge and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of April 
2007 which granted service connection for PTSD, and assigned a 30 
percent rating, effective October 27, 2006.  In the course of 
appellate development, in a February 2009 rating decision, the RO 
granted a 50 percent rating for PTSD, effective February 10, 
2009.  The two-tiered rating issue remains on appeal, as a grant 
of less than the maximum available rating does not terminate the 
appeal, unless the veteran expressly states he is satisfied with 
the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
In April 2010, the veteran appeared at a hearing held at the RO 
before the undersigned (i.e., Travel Board hearing).  At his 
hearing before the undersigned, the issue of entitlement to a 
TDIU rating was raised.  A claim for a TDIU rating is part of an 
increased rating claim when such claim is raised by the record.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, that claim 
has been added to the appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Effective beginning October 27, 2006, PTSD was manifested by 
symptoms resulting in difficulty in establishing and maintaining 
effective work and social relationships.  

2.  Effective February 18, 2008, PTSD has been manifested by 
occupational and social impairment with deficiencies in most 
areas.  

3.  The veteran's service-connected disabilities, alone, preclude 
gainful employment.

4.  On April 5, 2010, prior to the promulgation of a decision in 
the appeal of the issue of entitlement to service connection for 
diabetes mellitus, the Board received notification from the 
appellant that a withdrawal of this issue from the appeal is 
requested.


CONCLUSIONS OF LAW

1.  Effective beginning October 27, 2006, the criteria for an 
evaluation of 50 percent for PTSD were met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2009).

2.  Effective beginning February 18, 2008, the criteria for an 
evaluation of 70 percent for PTSD were met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2009).

3.  The requirements for a TDIU rating are met. 38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2009).

4.  The criteria for withdrawal of an appeal of the issue of 
entitlement to service connection for diabetes mellitus by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a letter dated 
in November 2006, prior to the adjudication of the claim, the RO 
advised the claimant of the information necessary to substantiate 
the claim for service connection for PTSD, and of his and VA's 
respective obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was also provided with information regarding ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The issue is an initial rating issue, and the Federal Circuit 
Court has held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 
Vet. App. 419 (2006).  Nevertheless, in a letter dated in May 
2008, the Veteran was informed of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., treatment records, or statements of 
personal observations from other individuals.  He was informed 
that a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment.  This notice was in accordance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); other notice 
requirements mandated by that decision were found to be beyond 
the scope of notice required by the VCAA in a Federal Circuit 
Court decision which vacated that decision.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Specifically, the 
Federal Circuit Court held that that VCAA notice need not be 
veteran specific, or refer to the effect of the disability on 
"daily life."  

Under the VCAA, the VA also has a duty to assist the Veteran by 
making all reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  The Veteran's service 
treatment records have been obtained.  All identified VA and 
private medical records, including Veteran Center records, 
necessary to make the determination reached in this decision have 
been obtained.  VA examinations were provided in March 2007, 
October 2008, and December 2009, and were based on relevant 
history and records review, and described the disability in 
sufficient detail for the Board to make an informed decision.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no 
evidence indicating that there has been a material change in the 
service-connected disorder since this last evaluation.  38 C.F.R. 
§ 3.327(a).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed.  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Higher Rating for PTSD

The Veteran was awarded the Combat Infantryman Badge and Purple 
Heart Medal based on his combat service in Vietnam during the 
Vietnam War.  He was granted service connection for PTSD based on 
combat-related stressors, and he contends that his symptoms 
warrant higher disability ratings.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the 
disability must be considered in the context of the whole 
recorded history, including service medical records, the present 
level of disability is of primary concern in determining the 
current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); 
Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period the increased rating claim has been pending, 
staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 
505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. 
§ 4.2.  In this case, the Veteran has been assigned staged 
ratings by the RO, with a 30 percent rating in effect prior to 
February 10, 2009, and a 50 percent rating effective that date.

Psychiatric disabilities are evaluated under a general rating 
formula for mental disorders.  38 C.F.R. § 4.130.  According to 
the general rating formula, a mental condition which has been 
formally diagnosed, but is without symptoms severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication is evaluated noncompensably 
disabling.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication, 
warrants a 10 percent rating.  38 C.F.R. § 4.130, Code 9411.

A mental disorder is rated 30 percent when it results in 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  Id.  

A rating of 50 percent is assigned when it results in 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A rating of 70 percent is warranted when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results in 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders 
do not constitute an exhaustive list of symptoms, but rather are 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

On a VA examination in March 2007, the Veteran reported that he 
was retired from his primary job as a coal miner, and that he and 
his brother had bought a campground which was run by the Veteran 
and his wife.  On examination, his affect was constricted and his 
mood depressed.  The GAF score was 59.  

On the October 2008 a examination, however, the examiner stated 
that the symptoms had not changed since the 2007 examination, and 
assigned a GAF score of 59.  An intake evaluation at a Vet Center 
in February 2009 noted that the Veteran continued to be troubled 
by his experiences in Vietnam, with nightmares, high levels of 
arousal in events, and exaggerated startle response.  He needed 
medication in order to rest and alleviate nightmares.  He had 
worked as a miner until a few years ago, when his symptoms of 
PTSD became overwhelming and he retired.  

On February 10, 2009, he underwent a mental health evaluation at 
a VA clinic.  He reported that certain thins make him think about 
Vietnam, that he did no t sleep well at night, he had appropriate 
attire and was cooperative, speech was normal, mood was 
dysphoric, but affect was congruent to mood.  His thought content 
was non-delusional, and thought processes linear.  He was alert 
and oriented, and attention and concentration were adequate.  His 
GAF was 45.  

On February 23, 2009, he was seen by S. Fairchild, Ph.D., at 
which time his GAF was 32.  He had severe angry outbursts..  On 
mental examination, he was confused at times.  He had impaired 
memory, and a moderate degree of conceptual disorganization.  He 
experienced symptoms such as flashbacks, hypervigilance, and 
derealization.  In May 2009, he again saw Dr. Fairchild, who that 
he had deteriorating ability to maintain safe and effective self-
control and relations with others, and that his condition 
appeared to be permanent and total.  

On December 3, 2009, he underwent a VA examination.  The Veteran 
reported that he was currently attending therapy sessions at a 
Vet Center, and was taking antidepressant medication.  He felt 
this had helped some, but still had problems with anger and road 
rage.  He said that he was married, and that "things go great" 
with his three grandchildren.  Otherwise, he was socially 
withdrawn, with his only friends being fellow Veterans.  He said 
he tried to stay busy doing tasks such as raking leaves, helping 
as much as he could, a little carpentry around the house, a lot 
of running, getting mail, and shopping.  On examination, he was 
casually dressed, lethargic, with unremarkable speech.  He had a 
blunted, flat affect.  He reported episodes of road rage and 
nightmares.  He did not have obsessive behavior, panic attacks, 
or episodes of violence.  He was also prone to temper outbursts, 
but had fair impulse control.  His remote memory was normal, 
while recent and immediate memories were mildly impaired, which 
he described as a tendency to be forgetful.  He also experienced 
recurrent and intrusive distressing recollection of his stressful 
events.  He tried to avoid thoughts, feelings, activities, or 
anything that would arouse recollection of the trauma.  He said 
he was not currently working, and had retired in 2001.  He 
reported that not working had been good and bad, with less 
stress, but more time to think about things.  He had markedly 
diminished interest, feeling of detachment from others, and 
restricted range of affect.  His PTSD symptoms were thought to be 
ongoing, moderate to severe.  The examiner commented that he 
represented variable symptoms of PTSD that were chronic.  He 
avoided triggers, and as such, he presented somewhat differently 
across evaluations, as he tended to minimize and leave details 
out.  However, it did appear that entering treatment, while 
helping him, had also contributed to his losing avoidance defense 
mechanisms, and his functioning level was likely affected and 
appeared to account for the shift downward in GAF.  The GAF was 
48.  

The examiner specifically stated that there was not total 
occupational and social impairment due to PTSD signs and 
symptoms.  The examiner also stated that PTSD symptoms resulted 
in deficiencies in judgment, as exhibited by road rage; thinking, 
in particular, guilt and rumination about those killed in action; 
family relationships, with a noted history of anger; work, in 
particular, lack of frustration tolerance a major contributor for 
leaving job early and then formally retiring at age 55; and mood, 
in which he was prone to depressive episodes which appeared 
triggered by memories and related guilt.  

When seen by Dr. Fairchild on December 21, 2009, the Veteran 
reported an episode of road rage, where he had chased another 
vehicle driver for 1.5 miles.  He had a mild positive response to 
medication, but symptoms such as anger and road rage continued to 
break through.  He was isolated due to conflict when involved in 
interpersonal interaction.  He had strong survivor guilt.  His 
GAF was estimated to be 35.  The examiner commented that he was 
more emotional and unpredictable since he had visited the Vietnam 
Wall, and would be at risk to self or others in an occupational 
environment.  He was experiencing severe symptoms of angry 
outbursts, anxiety upon exposure to stimuli symbolizing trauma 
(since visiting the Wall), avoidance of situations which elicit 
memories of trauma (avoiding others), depersonalization, 
depressed mood, difficulty falling asleep, diminished interest in 
activities, dissociative episodes (flashbacks), distressing and 
intrusive memories of trauma, exaggerated startle response, 
feelings of detachment  from others, generalized anxiety 
hypervigilance, impaired concentration, irritable mood, and 
pessimistic thinking.  Symptoms of motor restlessness and 
subjective sense of numbness and emptiness were thought to be 
extreme, while symptoms of derealization, recurrent dreams of 
trauma, and suppression of feelings and thoughts related to 
trauma were characterized as moderate.  

On mental status examination, he was reportedly confused at 
times, and his affect was intense.  He wore the same clothes for 
long periods of time, and his mood was empty, sad, and anxious.  
Speech was halting.  Recent memory appeared severely impaired, 
explained as "make notes," while remote memory appeared 
moderately impaired.  He had psychomotor agitation, and a 
moderate degree of conceptual disorganization.  The psychologist 
concluded that his deteriorating ability to maintain safe and 
effective self-control and relations with others was evidenced by 
his recent road rage episode and continuing conflicts with his 
wife and others.  His symptoms persisted, and his condition 
appeared to be permanent and total and apparently would not 
respond appreciable to further rehabilitative efforts.  

As can be seen, the medical evidence relating to PTSD consists 
primarily of a number of examinations and evaluations during the 
period from March 2007 to December 2009, which contain strikingly 
different opinions as to the impairment experienced by the 
Veteran, particularly as expressed in the GAF scores.  

The GAF (Global Assessment of Functioning) scale reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 31 to 40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g. 
depressed person avoid friends, neglects family, and is unable to 
work).  GAF scores between 41 and 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
GAF scores between 51 and 60 reflect moderate symptoms (e.g., 
flat affect, circumstantial speech, occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

Some of the differences appear to reflect different 
interpretations of the severity of the symptoms exhibited by the 
Veteran, such as the difference in memory loss observed on the 
two December 2009 examinations.  Some differences, however, 
reflect symptoms which were entirely absent on other examination, 
such as confusion, halting speech, and conceptual 
disorganization.  The VA examiner in December 2009 felt that 
these differences reflected fluctuating symptomatology.  

An examiner's classification of the level of psychiatric 
impairment, by words or by a score, is to be considered but is 
not determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.  The Board must assess the credibility and 
weight of all the evidence, including the medical evidence, to 
determine its probative value, accounting for evidence which it 
finds to be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 
U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  The Board may favor the opinion of one competent medical 
expert over that of another, if an adequate statement of reasons 
or bases is furnished.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

The Board is of the opinion that the December 2009 VA examination 
report is the most probative evidence of record, as it is the 
only one which attempts to reconcile the varying findings, and 
the thoughtful, reasoned conclusions provide the best assessment 
and explanation of the Veteran's condition over the appeal 
period.

Given this examiner's conclusion that the Veteran's 
symptomatology has been worsening, which appear to be at least 
partly due to his attempting to face symptoms that he had 
previously been avoiding, when considered with the remainder of 
the evidence of record, the Board finds that the Veteran's 
symptoms more closely approximate the criteria for a 50 percent 
rating prior to February 12, 2008, and a 70 percent rating 
effective that date.  In this regard, the evidence prior to the 
February 12, 2008, evaluation by Dr. Fairchild consists of the 
March 2007 VA examination, which found moderate symptoms of PTSD, 
such as recurrent and intrusive recollection of the stressful 
events, efforts to avoid reminders of the events, sleep 
difficulties, irritability, exaggerated startle response.  His 
appearance was clean, his speech soft or whispered, his attitude 
was cooperative and friendly, and attention was intact.  His 
thought process and content were unremarkable.  He had good 
impulse control.  Indeed, other than a constricted affect, 
depressed mood, and the PTSD symptoms, described as moderate, 
mental status examination findings were essentially normal.  At 
that time, he was working at a camp ground which he and his 
brother owned, and was feeling better since his retirement.  
However, his disturbances of motivation and mood and reported 
difficulty in establishing and maintaining effective work and 
social relationships more closely approximates the criteria for a 
50 percent rating.  Accordingly, with the resolution of all 
reasonable doubt in the Veteran's favor, a 50 percent rating is 
warranted effective October 27, 2006.  

At the time of Dr. Fairchild's examination in February 2008, he 
noted that the Veteran had deteriorated significantly since his 
last evaluation.  This is the first occasion on which increased 
symptoms are shown.  In this regard, although the October 2008 VA 
examination concluded that the Veteran had not deteriorated since 
the last VA examination, when considering Dr. Fairchild's 
examinations, as well as the later VA examinations and the 
December 2009 VA examination, which concluded that the Veteran's 
symptoms had increased in severity, and were variable, the Board 
finds that the Veteran's symptoms more closely approximate a 70 
percent rating effective February 18, 2008, the date of Dr. 
Fairchild's evaluation.  

In sum, the evidence establishes that the veteran's PTSD symptoms 
met the criteria for a 50 percent evaluation, but no higher, 
effective October 27, 2006, and a 70 percent evaluation, but no 
higher, effective February 18, 2008.  Referral for extraschedular 
consideration is not appropriate, because the schedular criteria 
are explicitly based on social and industrial impairment 
resulting from symptoms which, if not listed, are comparable in 
the type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan, supra.  Therefore, 
the rating criteria are adequate, and extraschedular 
consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); 
Thun v. Peake, 22 Vet. App. 111 (2008).  

III.  TDIU Rating

The Veteran contends that he had to take an early retirement from 
his job as a coal miner due to his service-connected 
disabilities, in particular, PTSD.  

He also contends that concerning the campground he and his 
brother own, his wife has to do most of the work, and, although 
he helps out as much as possible, it is not the equivalent of 
substantially gainful employment.  

A TDIU rating may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Service connection is currently in effect for posttraumatic 
stress disorder (PTSD), assigned a 70 percent rating in this 
decision, as well as shell fragment wounds of the right inguinal 
region, right knee, left knee, right shoulder, and left scapular, 
each rated 10 percent rating.  Thus, he meets the criteria for 
consideration of a TDIU rating on a schedular basis.  See 
38 C.F.R. § 4.16(a).  Where the schedular criteria are met, 
employment difficulties due to age and non-service-connected 
conditions must be excluded when determining entitlement to a 
TDIU rating.  38 C.F.R. § 4.19.  

According to the evidence of record, the Veteran worked as a coal 
miner for many years, although there are various dates provided 
for his retirement, ranging from 1995 to 2005, as well as the 
extent to which symptoms of his service-connected disabilities 
necessitated his retirement.  All of the dates, however, are 
prior to the appeal period.  There is also evidence that the 
Veteran and his brother bought a campground after his retirement, 
and that the Veteran and his wife were resident managers of this 
campground.  According to the testimony of the Veteran and his 
wife, however, his participation in this venture is marginal.  
However, their testimony is not entirely credible.  In this 
regard, in speaking of his campground involvement, the Veteran 
testified, "I'm not employed there, nothing like that."  When 
considered in light of the context of that and other comments, 
and the medical reports indicating that the Veteran is a half-
owner of the facility, this statement is misleading, to say the 
least.  

Nevertheless, the majority of the medical evidence indicates 
that, at this point, the Veteran would not likely be able to 
return to substantially gainful employment, due to his service-
connected disabilities, particularly PTSD.  Furthermore, his 
participation in the campground appears to be limited.  Dr. 
Fairchild assessed the Veteran as permanently and totally 
disabled.  While the VA examiner in December 2009 did not find 
this to be the case, he did conclude that lack of frustration 
tolerance was as major contributor to the Veteran's early 
retirement, and concluded that his symptoms had gotten worse.  

As a whole, the Board finds that the competent, credible evidence 
appears about evenly divided on the question of whether the 
veteran's service-connected disabilities alone (to the exclusion 
of the adverse effects of age and non-service-connected 
conditions) now prevent gainful employment.  Under such 
circumstances, he is to be given the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that 
service-connected disabilities preclude gainful employment.  The 
requirements for a TDIU rating are met, and such benefit is 
granted.

IV.  Service Connection for Diabetes Mellitus

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant, in a written statement presented at his 
Travel Board hearing in April 2010, withdrew this appeal 
concerning the issue of entitlement to service connection for 
diabetes mellitus, and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review that issue on 
appeal and the issue of entitlement to service connection for 
diabetes mellitus is dismissed.


ORDER

An evaluation of 50 percent for PTSD is granted, effective 
October 27, 2006.

An evaluation of 70 percent for PTSD is granted, effective 
February 18, 2008.

Entitlement to a TDIU rating is granted.

The appeal in the issue of service connection for diabetes 
mellitus is dismissed.




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


